DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Status of Claims 
Claims 1-6, 8 and 9 are cancelled.  Claims 7 and 10 are amended. Claim 14 is new. Claims 7, 10-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US PG Pub. 20050135761) In view of Ito (US Pat. 7,159,991).
Regarding claim 7, Cannon discloses a projection device, comprising
an illumination system (Optical system 300 includes a light source 340, a light focusing element 350, a light homogenizing optical element 303, relay optics 360 and a light valve 370 of fig. 1),
a light valve (light valve 370 of fig. 1) and
a projection lens (para. 0006; optics for projecting and displaying the image), wherein: the illumination system (800) comprises a light source (370) and a light integration rod (310), the light source (340) is used to provide an illumination beam passing through the light integration rod (illustrated in fig. 1), the light integration rod (310) has a light incident end (820) and a light emitting end (330) opposite to each other, and
a normal vector of a light emitting cross section of the light emitting end is non- parallel to a light emitting direction of the light integration rod (shown below in the examiners illustration of fig. 1); the projection lens is disposed on a transmission path of the image beam and is used to project the image beam out of the projection device (para. 0006; optics for projecting and displaying the image).
wherein the light integration rod (310) further having a first surface (shown below in the examiners illustration of fig. 2), a second surface (shown below in the examiners illustration of fig. 2), a third surface (trapezoids between the first and second surfaces) and a fourth surface (trapezoids between the first and second surfaces) located  that is disclosed in para. 0019 to be 6.8 degrees.  Para. 0019 also discloses the width of the optical rod which is 4.5mm.  The tan (6.8) gives an side of the triangle which is the difference of the first and second surfaces of .536 which satisfies the disclosed range of .1mm-3mm).

    PNG
    media_image1.png
    328
    556
    media_image1.png
    Greyscale

Cannon fails to teach a light guiding element; the light guiding element is disposed on a transmission path of the illumination beam and is used to receive the illumination beam from the light integration rod; the light valve is disposed on the transmission path of the illumination beam and is used to receive the illumination beam from the light guiding element and convert the illumination beam into an image beam.
Ito discloses a light guiding element (total reflection prism 24 of fig. 2); the light guiding element (24) is disposed on a transmission path of the illumination beam (illustrated in fig. 2 the illumination beam emanating from the light source 22 and propagates to the prism 24) and is used to receive the illumination beam from the light integration rod (rod integrator 36 of fig. 2); the light valve (DMD of fig. 2) is disposed on the transmission path of the illumination beam (illustrated in fig. 2) and is used to receive the illumination beam from the light guiding element (24) and convert the illumination beam into an image beam (col. 3 lines 27-34; the projection optical system 27 is made up with a lens barrel 39 which has the single projection lens 14. But in practice, it is constituted of plural lens groups arranged in the same optical axis and a lens moving mechanism to move these lens groups for zooming and focusing 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Cannon with the light guiding element of Ito in order to efficiently guide the illumination light to the light valve where it is converted to image light.

Regarding claim 10, Cannon discloses wherein a shape of the third surface and a shape of the fourth surface are trapezoidal (shown above in the examiners illustration of fig. 2), the third surface has a third side edge at the light incident end, the fourth surface has a fourth side edge at the light incident end (shown above in the examiners illustration of fig. 2), and the third side edge and the fourth side edge are perpendicular to the light emitting direction (shown above in the examiners illustration of fig. 2).

Regarding claim 11, Cannon discloses wherein the light integration rod is a hollow rod (para. 0029; optical element 200 can be solid or hollow. An example of a hollow light homogenizer is illustrated in reference to FIG. 3), and the light emitting end is an opening (para. 0029; optical element 200 can be solid or hollow. An example of a hollow light homogenizer is illustrated in reference to FIG. 3. If the rod is hollow then the ends are open.).

Regarding claim 12, Cannon discloses wherein the light integration rod is a solid rod (para. 0029; optical element 200 can be solid), and the light emitting end is a light 

Regarding claim 13, Cannon discloses an illumination system comprising a light source (340).
Cannon fails to teach wherein the light source comprises a gas discharge lamp, a laser source or a light emitting diode light source.
Ito discloses wherein the light source is a gas discharge lamp (col. 2 lines 49-50; light source 22 will be a white light source such as a xenon lamp or a mercury lamp).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Cannon with the gas discharge lamp because discharge lamps can be highly effective at maintaining luminosity for an extended period of time.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US PG Pub. 20050135761) and Ito (US Pat. 7,159,991) as applied to claim 7 above, and further in view of Ferri et al. (US PG Pub. 20040233679).
Regarding claim 14, Cannon discloses a projection device, comprising an illumination system (Optical system 300 includes a light source 340, a light focusing element 350, a light homogenizing optical element 303, relay optics 360 and a light valve 370 of fig. 1), a light valve (light valve 370 of fig. 1) and a projection lens (para. 0006; optics for projecting and displaying the image), wherein: the illumination system (800) comprises a light source (370) and a light integration rod (310).

Ferri discloses wherein the light emitting direction of the light integration rod is perpendicular to a cross section of the light incident end (illustrated in fig. 6), and a light emitting direction of the image beam (light that is incident onto the projection lens 635 of fig. 6) emitted from the light valve (microdisplay 630 of fig. 6) is perpendicular to the light emitting direction of the light integration rod (illustrated in fig. 6).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical system of Cannon and Ito wherein the illumination system is perpendicular to the microdisplay as shown by Ferri in order to allow the image to be coincident with the plane of the microdisplay (Ferri; para. 0041).

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that angle  cannot be inferred from the given information.  
Examiner respectfully disagrees.  In the specification of Cannon para. 0019 discloses the thickness or the (z-axis direction) of the optical rod 310 which is 4.5mm.  Further, figure 1 illustrates the difference between the first and second surfaces of the optical rod and the angle  between the two surfaces creates an angle of 6.8 degrees.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        16 November 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882